Citation Nr: 0727233	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO. 06-14 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for essential tremors.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse and friend


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from June 1954 until November 
1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.


FINDING OF FACT

Essential tremors were not incurred in or aggravated by 
active military service.


CONCLUSION OF LAW

The criteria for a grant of service connection for essential 
tremors have not been approximated. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in November 
2005. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Although the RO did not advise the 
veteran of such information, because the claim of service 
connection is being denied no disability rating or effective 
date will be assigned. Proceeding with the appeals presently 
does not therefore inure to the veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, private treatment records and lay statements 
are associated with the claims file. Additionally, the 
veteran provided testimony at a Board hearing. The veteran 
and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide his claim. As such, all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and the case is ready for 
appellate review.

The Merits of the Claim

The veteran seeks service connection for essential tremors. 
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Medical evidence of record raised a question of whether the 
veteran had a pre-existing condition of tremors. 
Specifically, a private medical record dated in November 1998 
noted a history of tremors since the veteran was a teenager. 
Similarly, lay statements documented the presence of tremors 
since childhood. A veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service. According to 38 C.F.R. § 3.304(b), the term "noted" 
denotes only such conditions that are recorded in examination 
reports. The existence of conditions prior to service 
reported by the veteran as medical history does not 
constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determining the question of when a disease or disability 
began. See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will rebut 
the presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 
3- 2003. A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In this case, the veteran's active duty entrance examination 
dated in June 1954 described all systems as normal. The 
physician noted that the veteran had usual childhood diseases 
that resolved without complications or sequelae. The veteran 
denied all other significant medical history. Similarly, an 
October 1952 report of medical history completed by the 
veteran only indicated a history of mumps and whooping cough. 
Significantly, the veteran denied a history of painful or 
trick shoulder or elbow, trick or locked knee, and paralysis 
(including infantile). 
Therefore, the veteran is presumed to have been in sound 
physical condition at the time he entered active military 
duty.

Because the presumption of soundness has attached, VA holds 
the burden of proving by clear and unmistakable evidence that 
both (1) the veteran's disease or injury pre-existed service 
and (2) that such disease or injury was not aggravated by 
service. VAOGCPREC 3-03.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence). It is an "onerous" evidentiary standard, requiring 
that the no-aggravation result be "undebatable". Cotant v. 
West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 
4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 
261; id. at 263 (Nebeker, C.J., concurring in part and 
dissenting in part). Concerning clear and unmistakable 
evidence that the disease or injury was not aggravated by 
service, the second step necessary to rebut the presumption 
of soundness, a lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any increase in disability was due to the 
natural progress of the preexisting condition. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153.

There is no competent medical evidence prior to the veteran's 
service which reflects a diagnosis of essential tremors. All 
other medical records which refer to an injury prior to 
service are based entirely upon the veteran's history. The 
Court has held that the transcription of medical history does 
not transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional. See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993). 
Similarly, although lay persons are competent to describe the 
presence of tremors since childhood, none of the lay persons 
are medical professionals and as such are not competent to 
render an opinion as to a diagnosis. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). In sum, there is no 
competent medical evidence of record to elucidate the nature 
of the injury; any residuals; the course of treatment, or any 
other factors that may enable the Board to gauge any relevant 
information as to its preexistence. As such, the veteran's 
history and lay statements, without any corroborating medical 
evidence, are insufficient to rebut the presumption of 
soundness. 

Because the presumption of soundness has not been rebutted, 
the claim becomes one of service connection, without 
consideration of aggravation of a preexisting condition. See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). The 
veteran has a current diagnosis of essential tremors as 
illustrated by private treatment records. The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

The veteran's essential report as to service incurrence of a 
tremors disorder is that it was incurred during a period 
approximately between 1961 to 1965, when he was enrolled at 
Texas Tech University, still while on active military duty. 
He reports, as do his ex-wife and other laypersons, that he 
then developed tremors which have persisted and worsened.

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence. See Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994). 
In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran. See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table). It has also been observed that the Board has the 
"authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence." Madden v. Brown, 
125 F. 3d 1447, 1481 (Fed. Cir. 1997).

When viewed with the evidence of the veteran's demonstrated 
longevity and completion of his military duty, the Board 
accords no credibility to the account of the veteran, or to 
the supporting witnesses as to the onset or gradual worsening 
of a tremor condition. It is particularly noteworthy that the 
veteran was retired from active military duty in 1977, fully 
12 years after he was apparently graduated from the course at 
Texas Tech University. In that time, his identifying 
information on service medical records indicate that he 
progressed in rank from Captain to Lieutenant Colonel - a 
clear indication of increasing responsibility, without a 
suggestion of difficulty or inability to perform his duties 
due to physical impairment.

Most significantly, the veteran's service medical records, 
which were generated with the specific purpose of 
ascertaining his physical readiness, are wholly devoid of any 
complaints, treatment or diagnoses of essential tremors or 
similar neurological symptoms. 

Examinations performed in connection with the veteran's 
retention in the military dated in August 1964, May 1965, 
April 1966, June 1968, August 1968, June 1969, and June 1973 
noted no tremors. Similarly, reports of medical history 
completed by the veteran in August 1964, May 1965, April 
1966, December 1967, June 1968 and August 1968, denied a 
history or trick shoulder or elbow, trick or locked knee, and 
paralysis. 


Although the examination performed in connection with the 
veteran's retirement noted the right middle finger locked in 
the flexion position, it is significant that the veteran 
denied a history of trick shoulder or elbow, trick or locked 
knee, and paralysis on the report of medical history 
completed in connection with his retirement from service. 

On the several occasions when examiners noted the veteran's 
overall PULHES profile, they consistently noted no 
abnormalities. See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992); (Observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service. 

The veteran reported in several medical history 
questionnaires during these periods that his health was 
"good" or "excellent." The development and worsening of a 
tremor as described is patently inconsistent with such a 
report, especially by a highly trained individual with 
increasing rank and responsibilities as his career 
progressed. Plainly stated, either the veteran was 
continuously misrepresenting his physical condition from 1965 
to 1977 when he was called upon to accurately provide this 
information as a relatively senior member of the United 
States Air Force, or he is presently misrepresenting such 
history in an attempt to gain compensation.

The evidence clearly indicates the latter interpretation. 
Because the service medical records were generated with a 
view towards ascertaining the veteran's then-state of 
physical fitness, they are akin to statements of diagnosis 
and treatment and are of increased probative value. Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care). 

To the extent that he currently is diagnosed as having 
disorder, there is no competent evidence of a nexus. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). The private medical 
records of evidence were generated with the purpose of 
recording medical treatment for symptoms and not towards 
ascertaining a diagnosis. None of the private medical records 
contains an opinion as to the etiology of the tremor 
disorder.

Further as to the question of nexus, the veteran, his ex-
wife, children and friends, as lay persons are not competent 
to offer an opinion that requires medical expertise, such as 
offering a diagnosis of a disorder or an opinion as to the 
etiology of a diagnosed disorder. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In sum, there is no evidence of tremors or service and no 
evidence suggesting the current tremors are related to any 
incident or event in service. Therefore, the preponderance of 
the evidence is against the claim. Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply. 38 U.S.C.A. § 5107(b); see Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for essential tremors is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


